Citation Nr: 1600897	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is with the RO in New Orleans, Louisiana.

The Veteran requested a Board hearing in his July 2012 substantive appeal.  Nonetheless, his representative stated in a July 2015 letter that he no longer wanted a hearing.  As such, the request for a hearing is deemed withdrawn.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2009 letter from the Social Security Administration (SSA) shows that the Veteran was found to be entitled to SSA disability benefits from July 2008, forward.  VA is required to obtain relevant SSA records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  It is unclear whether the outstanding SSA records are related to the Veteran's claimed back and headaches disabilities.  As it is plausible that such records may be pertinent to his claim, they should be requested.  There is no indication that the RO has made efforts in that regard.

The Veteran is seeking service connection for headaches.  In June 2009, he underwent a VA neurology examination to determine the nature and etiology of his claimed headaches.  Per the examiner's report, the Veteran stated that his headaches were not his major complaint.  He admitted that he used to experience severe migraines headaches during service, but claimed that he had not experienced any more severe headaches since he left active service in 1977.  The examiner noted that the Veteran still experienced occasional regular headaches, possibly related to tension, approximately once every couple of months, for which he takes ibuprofen.  In addition, the examiner quoted the Veteran as stating that "headache is not his problem now."  The examiner acknowledged that the Veteran had severe migraine headaches in service, but ultimately concluded that he was currently free of migraine headaches.  The Veteran disputed this conclusion in his April 2010 notice of disagreement, wherein he stated that headaches have continually been a problem since 1973 during service.  See also July 2012 substantive appeal; October 2015 statement.  Significantly, he asserted that his headaches were caused by exposure to substances such as cleaning fluids, hydraulic fluid, gasoline, paints, and solvents.  

The Board finds that a new VA examination is warranted.  The June 2009 VA examiner concluded that the Veteran does not currently suffer from migraine headaches.  The examiner, however, did not discuss the etiology of the Veteran's current headaches (beyond characterizing them as "regular" and possibly related to tension) and whether they are related to service, to include the documented migraine headaches and the alleged exposure to hazardous environmental factors.  

In addition, VA treatment records (in Virtual VA) show that, subsequent to the June 2009 VA examination, the Veteran underwent a CT scan of his head in July 2010 and, since then, has received treatment for his headaches.  Such records show diagnoses of tension type or rebound headaches (in November 2011), chronic headaches (in August 2011, September 2011 and February 2012), and analgesic overuse headaches (in April 2012).  In addition, an August 2011 VA provider stated that the Veteran's symptoms had worsened and that the results of the July 2010 CT scan were possibly consistent with Fahr's syndrome or hyperparathyroidism.  On remand, the VA examiner should try to ascertain the nature of the Veteran's headaches and ultimately opine whether they are related to service.

The Veteran is also seeking service connection for a back disability.  A December 2012 VA examination shows a diagnosis of degenerative joint disease of the lumbar spine with mild radiculopathy, which the examiner opined to be less likely than not related to a documented in-service spasm.  As his rationale, the examiner simply noted the absence of evidence showing continuous complaints or treatment for the Veteran's lower back following the 1976 treatment for back pain in service.  The Board finds that this opinion is inadequate because it lacks a reasoned medical explanation.  Rather, it merely relies on the absence of evidence of treatment to rule out a connection between the in-service injury and the current disability.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, the VA examiner should provide an addendum opinion that shows adequate consideration of the evidence, to include the Veteran's description of the in-service injury (see April 2010 notice of disagreement; July 2012 substantive appeal; October 2015 statement).  Conclusions should be supported by a reasoned medical explanation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current headaches.

The examiner should respond to the following:

(a)  What is the nature of the Veteran's current headaches? Please note VA treatment records that show that the Veteran underwent a July 2010 CT scan of his head and, since then, has received treatment for his headaches.

(b)  Are the Veteran's current headaches at least as likely as not related to service, to include the documented migraine headaches in service? Please note that that Veteran's assertion that his in-service headaches were related to hazardous environmental factors, such as cleaning fluids, hydraulic fluid, gasoline, paint, and solvents.

The examiner should provide a clear and detailed rationale for all opinions and consider all lay and medical evidence of record.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

4.  Additionally, forward the claims file to the December 2012 VA examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file, to include recently obtained service treatment records, should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that Veteran's current back disability is related to service, to include the Veteran's reported in-service injury?  Please note the Veteran's assertion that he injured his back while picking up a drag chute, resulting in a severe strain, see October 2015 statement; see also April 2010 notice of disagreement (attributing current back disability to cumulative effect of continuously picking up drag chute and lifting them above his waist), and his reports of continuous back symptoms since service.

A clear and detailed rationale must be provided for any opinion offered.  Any conclusion should be supported by a reasoned medical explanation.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

